                             IN THE UNITED STATES DISTzuCT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

Al.l-l1N GLENN TIIOMAS,                                )
                                                       )
                           PlaintilL                   )
                                                       )
                                                       )
                                                       )
GIRMA ABEBE TEKLE,et aI.,                              )
                                                       )
                           Defcndants.                 )    Civil Action No.   3:   l9-CV- 1 049-C-BH

                                                   ORDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Defendants' Motions to Dismiss should

be granted and that      Plaintifls Complaint should    be dismissed   with prejudice   as to   all

Defendants.r

        The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C

$ 636(bX    I   XC). Portions of the report or proposed findings    or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contraryto law. See United States v. lYilson,864 F.2d 1219,1221 (5th Cir. 1989).

        After due consideration and having conducted          a de novo review, the Court finds       that

Plaintiff s objections should be OVERRULED.2 The Court                has further conducted an


independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is


        I Plaintifffiled objections to the Magistrate Judge's Report and Recommendation on February 7,
2020.

        2
            To the extent Plaintiff requests that an evidentiary hearing be held, the Court is ofthe opinion
that the same should be DENIED.
therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

ADOPTED     as the   findings and conclusions of the Court. For the reasons stated therein,

Defendants' Motions to Dismiss are hereby GRANTED and Plaintiff s Complaint is

DISMISSED with prejudice.3
                                        n-auyof
      SO ORDERED          rt',i,   /t             February,2020.




                                                                               .24..'V?'77L

                                                                          S
                                                     S       OR          STATES D             JUDGE




       I Defcndants' Alternative Motions for       a More Dellnite Statement are   DENIED AS MOOT.

                                                         2
